                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EXHIBITION ON SCREEN, LTD.                  :   CIVIL ACTION
                                            :
      v.                                    :
                                            :
DEREK PEW                                   :   NO. 18-3212

                              MEMORANDUM OPINION

Savage, J.                                                         December 19, 2018

      Plaintiff Exhibition on Screen, Ltd., (“EOS”) a British documentary filmmaker,

entered into a distributorship agreement with Mediacast Holdings LLC, d/b/a Specticast

(“Mediacast”), a Pennsylvania limited liability company. EOS has sued defendant Derek

Pew, an officer and director of Mediacast, who signed the agreement on behalf of the

company. EOS seeks to recover its share of monies it contends Mediacast failed to

turn over from the proceeds from the distribution and showing of three films it had

produced. Having already obtained a judgment against Mediacast on the agreement,

EOS now seeks to collect from Pew, contending he is a trustee of the monies owed

EOS under the agreement. In short, EOS argues the agreement created a trust to hold

EOS’s share of the proceeds and Pew failed to turn over the trust funds.

      Pew has moved to dismiss the complaint under Rule 12(b)(6) for failure to state a

claim upon which relief can be granted. He argues that EOS has not stated a cause of

action for breach of trust because there was no trust. Pew contends that even if one

had been created, he cannot be liable because the agreement was between EOS and

Mediacast, not between EOS and him.
      We conclude that EOS has failed to state a cause of action against Pew for

breach of trust. Pew was not a trustee of the trust created to hold EOS’s share of

theater receipts. Therefore, we shall grant Pew’s motion to dismiss.

                                        Background

      EOS produces documentary films about famous artists and their works. 1 The

films are presented through distributors who arrange showings with theaters.2

Mediacast agreed to distribute three films produced by EOS in North America.3

      EOS and Mediacast entered into a distributorship agreement on November 1,

2016.4 Under the agreement, Mediacast contracted with theaters to screen the films

and generate box office receipts.5 From the box office receipts, each theatre retained

its share and remitted the balance to Mediacast.6       From that amount, Mediacast

deducted its share and costs, yielding “Net Receipts.”7 The agreement provided that

the net receipts were to be “held in trust for EOS.”8 Despite its repeated demands, EOS

received no payments, books, or records of the films.9 Mediacast closed its business in

January 2018.10


      1   Compl. ¶¶ 5, 9 (ECF No. 1).
      2   Id. ¶ 11.
      3   Id. ¶¶ 11, 24.
      4   Id. ¶ 16.
      5   Id.
      6   Id. ¶ 12.
      7   Id.
      8   Id.
      9   Id. ¶¶ 27-33, 42.
      10   Id. ¶ 28.


                                            2
       On November 29, 2017, EOS filed a related suit against Mediacast to recover its

share of the receipts generated by the screenings of its films arranged by

Mediacast.11           Mediacast never responded.    Default judgment was entered against

Mediacast in the amount of $216,039.68 on February 27, 2018.12

       On July 30, 2018, EOS filed this action against Pew, in his individual capacity, for

breach of trust. It alleges that Pew was a managing director, officer, executive, and

member of Mediacast.13 The complaint states that “Pew personally negotiated, and

executed” the EOS agreement “on behalf of Mediacast . . . .”14 It further alleges that

Pew had “ultimate control of [Mediacast’s] financial and accounting affairs . . . .”15 EOS

claims Pew breached his fiduciary duties of care and maintenance of the funds “held on

trust for EOS” when he closed the company without remitting any net receipts.16 The

complaint avers that “instead of duly preserving or remitting [the funds], [Pew] and his

company used their status as trustee [sic] to gain ready access to EOS’ Net Receipts

and use them for personal, unauthorized purposes without notice or consent of the trust

beneficiary, EOS.”17




       11 See Exhibition on Screen, Ltd. v. Mediacast Holdings, LLC, d/b/a Specticast, No. 2:17-cv-

05362 (E.D. Pa. Nov. 29, 2017).
       12   Id.
       13   Compl. ¶¶ 6, 11.
       14   Id. ¶ 8.
       15   Id. ¶ 40.
       16   Id. ¶¶ 27-28.
       17   Id. ¶ 29.


                                                3
                                  Standard of Review

      Pursuant to Rule 12(b)(6), a court may dismiss all or part of an action for “failure

to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). The

complaint must plead “factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)). The

plaintiff must allege facts that indicate “more than a sheer possibility that a defendant

has acted unlawfully.”   Id.   Pleading only “facts that are ‘merely consistent with’ a

defendant’s liability” is insufficient and cannot survive a motion to dismiss. Id. (quoting

Twombly, 550 U.S. at 557).

      A conclusory recitation of the elements of a cause of action is not sufficient.

Phillips v. Cty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008). The plaintiff must allege

facts necessary to make out each element. Id. (quoting Twombly, 550 U.S. at 563 n.8).

In other words, the complaint must contain facts which, if proven later, support a

conclusion that the cause of action can be established.

      In assessing the sufficiency of a complaint, a court must: (1) identify the elements

of the causes of action; (2) disregard conclusory statements, leaving only factual

allegations; and (3) assuming the truth of those factual allegations, determine whether

they plausibly give rise to an entitlement to relief. Palakovic v. Wetzel, 854 F.3d 209,

220 (3d Cir. 2017) (internal quotation marks and citations omitted) (quoting Burtch v.

Millberg Factors, Inc., 662 F.3d 212, 221 (3d Cir. 2011)).




                                            4
                                             Analysis18

       In moving to dismiss the complaint, Pew argues that he cannot be held

personally liable for the actions and obligations of Mediacast, and he had no trustee or

fiduciary relationship with EOS. Additionally, he contends the claim, which is grounded

in a breach of a contract, is barred by the gist of the action doctrine.

                                     Breach of Express Trust

       To establish an express trust, there must be (1) an express intention to create a

trust, (2) an ascertainable and definite subject matter, (3) a beneficiary, and (4) a trustee

to administer the trust for the benefit of the beneficiary. In re Brockway Pressed Metals,

Inc., 363 B.R. 431, 440 (W.D. Pa. 2007), aff’d sub nom. In re Brockway Pressed Metal,

Inc., 304 F. App’x 114 (3d Cir. 2008) (citing In re Vosburgh’s Estate, 123 A. 813, 815

(Pa. 1924)).

       Contrary to Pew’s contention that the complaint does not sufficiently allege an

express trust, it does. The parties to the agreement, EOS and Mediacast, expressly

stated their intention that Mediacast would hold EOS’s share of the box office receipts in

trust. Consequently, the net receipts were to be segregated and not commingled with

Mediacast’s funds. The subject matter was clearly defined as “Net Receipts.” The

trustee was designated as Mediacast. Thus, a trust was created.

       Even though the agreement created a trust with EOS as beneficiary, EOS has

not stated a cause of action against Pew for a breach of the trust. The complaint does

not allege that Pew agreed to serve as the trustee or personally assume any duties.


       18  EOS assumes that English law applies because its contract with Mediacast has a choice of law
provision, § 9(c). Because Pew was not a party to the contract, Pennsylvania law, not English law,
applies.


                                                  5
Pew was not a party to the agreement. Mediacast, not Pew, agreed to hold the receipts

in trust for EOS. Although Pew signed the agreement, he did so “for and on behalf” of

Mediacast.19 Because Pew unambiguously signed on behalf of Mediacast, he is not

personally liable. See 13 Pa. C.S.A. § 3402(b)(1); see also Enza, Inc. v. We The

People, Inc., 838 F. Supp. 975, 979 (E.D. Pa. 1993) (complaint did not allege individual

defendants were parties to the partnership agreements at issue and thus they could not

be legally bound by them) (citing Marshall v. Port Auth., 568 A.2d 931, 936 (Pa. 1990));

(other internal citations omitted).

       EOS argues that by accepting delivery of the monies to be held in trust by his

notations on receipts, Pew “accepted” his status as trustee.20 Not only is this argument

contradicted by the allegations in the complaint, it is legally wanting. Noting receipt of

funds, a ministerial act, does not make Pew a trustee. Even if it did, EOS does not

allege that Pew accepted them as a trustee.         It alleges that Pew “instructed his

accounting department at Mediacast to document the amount of each Net Receipts trust

fund payment . . . .”21 The next paragraph alleges “Mediacast’s staff has handwritten

notations on each theatre’s box office receipt recording the fact that the Net Receipts

belong 50% to EOS.”22 Instructing Mediacast’s accounting department to record the

receipts does not makes him a trustee. In any event, these allegations show that Pew

was merely acting as an agent for Mediacast.




       19   Compl. ¶¶ 8, 15, 19.
       20   Pl.’s Sur-Reply 1-2 (ECF No. 10).
       21   Compl. ¶ 25 (emphasis added).
       22   Id. ¶ 26 (emphasis added).


                                                6
        The complaint sufficiently alleges the existence of a trust. However, it does not

state a cause of action for breach of the trust against Pew.

                   Breach of Constructive Trust and Participation Theories

        In responding to the motion to dismiss, EOS introduces two additional theories of

liability—constructive trust and participation liability. 23 Both new theories are premised

on a trust of which Pew is the purported trustee. Neither theory survives because Pew

is not a trustee under any circumstances.

        Under Pennsylvania law, “a constructive trust is not a real trust but rather an

equitable remedy utilized to avoid unjust enrichment.”                 Brockway, 363 B.R. at 453

(internal citations omitted). Pennsylvania’s Supreme Court has stated “[a] constructive

trust arises where a person who holds title to property is subject to an equitable duty to

convey it to another on the ground that he would be unjustly enriched if he were

permitted to retain it.” Buchanan v. Brentwood Fed. Sav. & Loan Ass’n, 320 A.2d 117,

126 (Pa. 1974); Yohe v. Yohe, 353 A.2d 417, 421 (Pa. 1976); Nagle v. Nagle, 799 A.2d

812, 819 (Pa. Super. Ct. 2002).

        “An equitable duty to convey the property arises only in the presence of fraud,

duress, undue influence, mistake or . . . abuse of a confidential relationship.” Brockway,

         23 EOS also argues that Pew can be held personally liable for breach of trust as an active owner

and officer who failed to preserve the trust held by the company. Pl.’s Opp’n 16-17 (ECF No. 8) (citing
City of Phila. v. Penn Plastering Corp., 434 Pa. 122 (1969); Weis-Buy Servs., Inc. v. Paglia, 411 F.3d 415
(3d Cir. 2005); Shepard v. K.B. Fruit & Vegetable, Inc., 868 F. Supp. 703 (E.D. Pa. 1994); Mid-Valley
Produce Corp. v. 4-XXX Produce Corp., 819 F. Supp. 209 (E.D.N.Y. 1993); Morris Okun, Inc. v. Harry
Zimmerman, Inc., 814 F. Supp. 346 (S.D.N.Y. 1993); and W. Indian Sea Island Cotton Ass’n Inc. v.
Threadtex, Inc., 761 F. Supp. 1041 (S.D.N.Y. 1991)).

         These cases are inapplicable because liability attaches only in extremely narrow circumstances
that do not exist here. The Penn Plastering court limited its holding, imposing liability on officers of a
corporation who collected taxes as an agent for a city and failed to remit those taxes. 434 Pa. at 124.
The other cases involved claims under the Perishable Agricultural Commodities Act of 1930, where a
trust relationship and officer’s fiduciary duties are statutorily created. See, e.g., Weis-Buy, 411 F.3d at
419-21 (citing H.R.Rep. No. 98-543 (1983), reprinted in 1984 U.S.C.C.A.N. 405, 406).


                                                    7
363 B.R. at 453 (quoting Yohe, 353 A.2d at 241). EOS bears a “heavy burden” in

seeking to have a constructive trust imposed, as “[t]he evidence must be clear, direct,

precise and convincing.” Id. (internal citations omitted). Key to determining whether to

impose a constructive trust is whether, in doing so, we would avoid or prevent unjust

enrichment. Id.

       The complaint fails to cite any “clear, direct, precise, and convincing” facts

showing that a constructive trust existed between Pew personally and EOS. Id. EOS

attempts to transform Pew’s status as an officer and member of Mediacast into one of a

trustee. It does so to overcome the clear designation of Mediacast as the sole trustee.

As EOS itself alleges, Pew was acting on behalf of Mediacast. In its opposition brief,

EOS reiterates that Pew, in his capacity as an “owner, officer, director, and employee of

an LLC which accepted legal title to Plaintiff’s funds . . . retained the funds, refused to

return them, refused to account for them in separate books and records, then went

insolvent and kept Plaintiff’s funds.”24       Significantly, EOS acknowledges that Pew

accepted the funds as an agent, not as the principal of Mediacast.25

       The participation theory imposes liability on a corporate officer who personally

directed or participated in a tortious act. Accurso v. Infra-Red Servs., Inc., 23 F. Supp.

3d 494, 507 (E.D. Pa. 2014) (quoting Wicks v. Milzoco Builders, Inc., 503 Pa. 614, 614-

22 (1983)).        In that instance, the corporate officer may be liable for misfeasance.

Chester Cambridge B. & T. v. Rhodes, 31 A.2d 128, 131 (1943). But, if the corporate

officer does not make a promise in his individual capacity, he cannot be liable under the



       24   Pl.’s Opp’n 12 (emphasis added).
       25   Id. at 14.


                                               8
participation theory. Id. (quoting Walsh v. Alarm Sec. Grp., Inc., 95 Fed. Appx. 399, 402

(3d Cir. 2004)). Stated differently, for the agent for the corporation to be held personally

liable, “he must have made promises while acting in his individual capacity—that is,

intending to bind himself personally.” Id. (internal citations omitted).

       Nowhere in the complaint does EOS allege Pew, in his individual capacity, made

promises or intended to bind himself personally to Mediacast’s contract. The acts EOS

attributes to Pew were done as Mediacast’s agent. The complaint alleges that Pew

“personally negotiated, and executed, an agreement on behalf of Mediacast” and that it

was “Defendant’s company’s agreement to hold” the funds on trust for EOS. 26

Specifically, it alleges Pew “stated his company declare[s] that it shall hold [net receipts]

on trust for EOS,” instructed the accounting department to document receipts, failed to

preserve the trust funds, and had ultimate control of the financial and accounting. 27

These alleged facts do not provide a basis for holding Pew liable under a participation

theory. Pew cannot be liable for Mediacast’s breach of its contractual duties.

       EOS seeks to hold Pew personally liable by alleging that in failing to preserve the

trust funds, he breached “his fiduciary duty” as a corporate officer and director. If Pew

owed a fiduciary duty, it was to Mediacast with whom he had a relationship, not to EOS,

with whom he had no relationship.




       26   Compl. ¶¶ 8, 41-43.
       27   Id. ¶¶ 19, 25, 37, 40.


                                              9
                                      Leave to Amend

       EOS requests leave to amend its complaint under Rule 15(a)(2) to cure any

deficiencies. Fed. R. Civ. P. 15(a)(2). Pew does not address EOS’s request for leave

to amend, nor does he argue that he would suffer any prejudice by an amendment.

       Given the liberality of Rule 15(a), we shall allow EOS to file an amended

complaint. If it elects to do so, EOS must state with particularity the facts upon which it

relies to show that Pew, in his personal capacity, is liable.

                                        Conclusion

       EOS has not stated a cause of action against Pew for breach of trust. Therefore,

we shall grant Pew’s motion to dismiss and grant EOS leave to file a motion to amend

its complaint.




                                             10
